The opinion of the court was delivered by
Royce, J.
The only question of importance is, to which species of bailment the present case properly belongs. If it is ranked with those where the expected profit or advantage of the bailment is limited to the bailor, the defendant should be answerable only for gross neglect; if with those which are exclusively beneficial to. the bailee, he would be holden to the exercise of extraordinary care ; and if with those which are mutually beneficial to both parties, then he would be bound to the use of common or ordinary care, and would, consequently, be liable for ordinary neglect.
The case states, that at the time of the injury complained of, the parties had already agreed upon the exchange of horses ; and, for any thing appearing in the case, that agreement was sufficient to pass the property before delivery. It may, therefore, be assumed that the defendant was driving his own horse in the plaintiff’s sulkey. The inquiry then arises, for whose use or benefit was he thus employed? And *165the answer must be, that the case discloses no inducement or motive, on either side, beyond the mutual gratification and pleasure of the parties. Nor could the plaintiff’s request,' as detailed with the other circumstances, have the effect to control or vary the consequences resulting from this view of the subject. The act requested had no tendency to promote his interest, nor had it any connexion with his business; and, as a means of recreation and amusement, would seem to have been as fully and readily approved by one party as the other. Regarding the transaction in this light, we think the measure of care and prudence, required of the defendant, was correctly given in charge to the jury. If there was no just ground for holding him to a degree of circumspection above the common standard, none is discovered for fixing ■his responsibility at any point below it.
Judgment of county court affirmed,